DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 7, 12, and 14 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0278804 A1 (hereunder Denham).
With respect to independent claim 1, Denham teaches in Fig. 5 an imaging apparatus comprising:
a focal plane array as disclosed in paragraph [0014], said focal plan array comprising:
a plurality of pixels as disclosed in paragraph [0015], wherein said pixels are arranged into groups of equal numbers of one or more pixels, each pixel comprising:
a photodetector 105 configured to receive electromagnetic energy; and
a readout integrated circuit comprising an analog portion front-end analog circuit as disclosed in paragraph [0038] and a digital portion as disclosed in paragraphs [0031 and 0039], the digital portion comprising at least one latch comprising random access memory as disclosed in paragraph [0042],

analog to digital conversion as disclosed in paragraphs [0006 and 0014].
With respect to dependent claim 2, Denham teaches in paragraph [0042] wherein the random access memory is static random access memory.
With respect to dependent claim 3, Denham teaches wherein the random access memory comprises at least one foundry-generated memory cell, static random access memory as disclosed in paragraph [0042], or dynamic random access memory, and wherein the memory cell is configured for dedicated access RW as shown in Fig. 5; see paragraph [0031].
With respect to dependent claim 4, in Fig. 5 when counter 210 counts SRAM 240 to hold until a new count, therefore, Denham teaches wherein said static random access memory is configured to act as a digital sample and hold.
With respect to dependent claim 6, Denham teaches in paragraph [0005] wherein said readout integrated circuit is configured to perform in-pixel single slope analog to digital conversion.
With respect to dependent claim 7, in Fig. 6 Denham teaches wherein said readout integrated circuit is configured to perform in-pixel two-stage analog to digital conversion.
With respect to dependent claim 12, Denham teaches wherein the latch is configured to allow one counter 210 to be shared among a group of pixels.
With respect to dependent claim 14, Denham teaches wherein the latch comprises a plurality of latches 155; see paragraph [0012], each latch having the same number of bits as the counter shared among the group of pixels.
With respect to dependent claim 15, because Denham teaches in-pixel digital conversion, in Fig. 6 Denham teaches wherein the number of latches is equal to the number of pixels in the group of pixels.
With respect to independent claim 16, Denham teaches in Fig. 6 an imaging apparatus comprising:
a plurality of groups of pixels 195, each group comprising at least one
pixel;
wherein each pixel comprises a photodetector 105,
wherein each pixel in a group of pixels shares a plurality of components 210, 240 with other pixels in said group of pixels,
wherein each of said groups of pixels is configured to perform in-pixel analog to digital conversion as disclosed in paragraph [0005] of electromagnetic energy collected by said photodetectors within that group of pixels using circuitry common to said group of pixels, and
wherein each of said groups of pixels comprises random access memory as disclosed in paragraph [0042].
With respect to dependent claim 17, as discussed above Denham teaches wherein said static random access memory is configured to act as a digital sample and hold.
With respect to dependent claim 18, Denham teaches in Fig. 6 wherein said circuitry common to said group of pixels comprises a readout integrated circuit.
With respect to dependent claim 19, Denham teaches in Fig. 6 wherein said readout integrated circuit comprises at least one latch, the latch being in operative communication with at least one select latch write and at least one select latch read RW, and wherein said latch module comprises static random access memory 240 and is in operative communication with a counter 210.
With respect to dependent claim 20, Denham teaches in Fig. 6 wherein said readout integrated circuit is configured to perform in-pixel single slope ADC.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denham, and further in view of US 8,350,208 B1 (hereunder Zhang).
The teaching of Denham has been discussed above.
With respect to dependent claim 8, Denham is silent with wherein said photodetector is a two-color photodetector.
In column 1, lines 21 – 23, Zhang teaches a two-color photodetector. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Denham in order to readout known in-pixel ADC in desired known photodetector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 5, 9 – 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 5, Denham teaches in Fig. 6 wherein the readout integrated circuit of each group of pixels further comprises:
a binning selection switch Denham should have this switch to readout from the photodetector 110 connected between a first output of the photodetector and the digital portion of the readout integrated circuit;
a readout integration capacitor 310 configured to convert charge produced by the photodetector to a voltage, wherein the readout integration capacitor is in electrical communication with a VRSI reference Vneg  or ramp;
a comparator 325 with two inputs, a threshold voltage input and a second input in electrical communication with the readout integration capacitor;
an enable count latch 210 in electrical communication with an output of the comparator and in further electrical communication with a clock as disclosed in paragraph [0010] that itself is in switched electrical communication with a counter or latch via a readout connection, the enable count latch also being in switched electrical communication with the counter or latch;
a latch module connected to the counter or latch 240;
a select latch write in operative communication with the latch module RW;
a select latch read in operative communication with the latch module RW;
a counter reset 140; see paragraph [0042] in operative communication with the counter or latch; at least two direct injection integration bias transistors disposed between the comparator and the photodetector;
an event detect connected to the comparator output;
and a reset clock or event bias disposed between the comparator output and the second input of the comparator Denham should have this limitation; but the prior art of record fails to teach or reasonably suggest;
a stop integration switch configured for residue conversion and disposed between the comparator and the photodetector.
With respect to dependent claim 9, the prior art of record fails to teach or reasonably suggest:
wherein the readout integrated circuit further comprises a select detector configured to allow parallel, two-color conversion.
With respect to dependent claim 10, the prior art of record fails to teach or reasonably suggest:
wherein the readout integrated circuit further comprises at least two direct injection integration bias transistors.
With respect to dependent claim 11, the prior art of record fails to teach or reasonably suggest:
wherein the at least two direct injection integration bias transistors are one NFET and one PFET.
With respect to dependent claim 13, the prior art of record fails to teach or reasonably suggest:
wherein the latch is configured to store coarse count data corresponding to a previously- captured subframe from at least one photodetector while a different photodetector is using the counter to count a subframe in the process of being captured and then, for each photodetector, to load a counter value stored in the latch for that detector and the count data for the next detector from previous subframes to continue the integration for that detector in the next subframe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        

	9/8/2021